Title: From George Washington to Pierre L’Enfant, 2 December 1791
From: Washington, George
To: L’Enfant, Pierre Charles



Dear Sir,
Philadelphia Decr 2d 1791

I have received with sincere concern the information from yourself as well as others, that you have proceeded to demolish the house of Mr Carroll of Duddington, against his consent, and without authority from the Commissioners or any other person. In this you have laid yourself open to the Laws, and in a Country where they will have their course. To their animadversion will belong the present case.
In future I must strictly enjoin you to touch no man’s property without his consent, or the previous order of the Commissioners.

I wished you to be employed in the arrangements of the Federal City: I still wish it: but only on condition that you can conduct yourself in subordination to the authority of the Commissioners (to whom by law the business is entrusted, & who stands between you & the President of the United States)—to the laws of the land—& to the rights of its citizens.
Your precipitate conduct will, it is to be apprehended, give serious alarm, & produce disagreeable consequences. Having the beauty, & harmony of your Plan only in view, you pursue it as if every person, and thing was obliged to yield to it; whereas the Commissioners have many circumstances to attend to, some of which, perhaps, may be unknown to you; which evinces, in a strong point of view, the propriety, the necessity & even the safety of your acting by their directions.
I have said, and I repeat it to you again, that it is my firm belief that the Gentlemen now in Office have favorable dispositions towards you, and in all things reasonable and proper, will receive, and give full weight to your opinions: & ascribing to your Zeal the mistakes that have happened, I persuade myself, under this explanation of matters, that nothing in future will intervene to disturb the harmony which ought to prevail in so interesting a work. With sincere esteem and regard I am Dr Sir Your Obedt Servt

Go: Washington

